ON PETITION FOR REHEARING AND ON SUGGESTION FOR REHEARING EN BANC
(Opinion June 3, 1987, 5 Cir., 1987, 818 F.2d 1169)
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL, and JONES, Circuit Judges.
BY THE COURT:
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. *511The Clerk will specify a briefing schedule for the filing of supplemental briefs.